Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sherilyn Rose Angulo, Appellant                       Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-1547-18).
No. 06-20-00016-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appellant’s appeal should be
dismissed as moot. Therefore, we dismiss the appeal as moot.
       We note that the appellant, Sherilyn Rose Angulo, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk